Citation Nr: 1631908	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  07-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:  National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

On his February 2007 Substantive Appeal, the Veteran requested a travel board hearing; however, in June 2009 correspondence he stated he would not be able to attend a hearing because he was incarcerated.  Nevertheless and for unknown reasons, the RO made various attempts to contact the Veteran via mail to clarify whether the Veteran still wanted a hearing, and then later to notify him of an upcoming travel board docket.  After some of the mail was returned as undeliverable, an address search was conducted and attempts were made to contact the Veteran at several phone numbers on file.  The Veteran never responded and his hearing request is considered withdrawn.  

The Board notes that the Veteran's June 2004 claims for service connection included a claim for nonservice-connected pension.  The May 2005 rating decision denied the claim on the basis that the Veteran did not have war time service that would make him eligible for nonservice-connected pension.  The Veteran filed a timely notice of disagreement (NOD) and a Statement of the Case (SOC) was issued on March 18, 2009.  An August 12, 2009 statement in support of claim was received from the Veteran and taken as a Substantive Appeal (Form 9) by the RO for the issue of entitlement to nonservice-connected pension.  In December 2010 correspondence, the RO notified the Veteran that the August 2009 Form 9 was untimely as it was submitted more than 60 days after the March 2009 (SOC) and that the Veteran had a year from the December 2010 correspondence to appeal the decision that his appeal was not timely filed.  In a January 2011 statement, the Veteran stated he wished to appeal the December 2010 decision that his Substantive Appeal was untimely.  An August 2013 SOC was issued, however the Veteran did not submit a substantive appeal; therefore, the issue of timeliness of substantive appeal regarding the issue of entitlement to nonservice-connected pension is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prostate cancer was not first shown in service or within the first post-service year; and it is not otherwise shown to be related to service to include as due to Agent Orange.

2.  Diabetes mellitus, type II, was not first shown in service or within the first post-service year; and it is not otherwise shown to be related to service to include as due to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2005.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2009 Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his prostate cancer and diabetes mellitus, type II, disabilities.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing the Veteran's prostate cancer and diabetes mellitus, type II, is unnecessary.  Here, the Veteran has not asserted any in-service event, including exposure to herbicides; and as noted in more detail below, the evidence does not show that he was exposed to herbicides in service, and he is not entitled to the presumption of such exposure.

Therefore, he has not shown an in-service event, injury or disease that would trigger VA's duty to obtain an examination in conjunction with these claims.  Remand for a VA examination is therefore not required.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran seeks service connection for prostate cancer and diabetes mellitus, type II.  While the Veteran has not asserted that these disabilities resulted from exposure to Agent Orange, the Board acknowledges that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015). 

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Service connection may be presumed for certain chronic diseases, to include diabetes mellitus and malignant tumors, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As diabetes mellitus and malignant tumors are listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease are potentially applicable.

In this case, the Veteran has not alleged exposure to herbicides during military service, and although the Veteran served during the Vietnam era he does not assert, and there is no evidence of, any period of active duty in Vietnam or any area where herbicides were used.  

While the Veteran is not precluded from establishing exposure to Agent Orange on a direct basis, he has provided no medical or scientific evidence to support that assertion had it been raised.

In sum, as there is no evidence to support a claim of service connection for prostate cancer and diabetes mellitus, type II, based on in-service exposure to herbicides, such exposure is not presumed in the case at hand, and the Veteran's claims for service connection must fail on an herbicide presumptive basis in this regard.

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Currently, there is no medical evidence linking current diagnoses of any of the claimed disabilities on appeal to the Veteran's military service.

Moreover, the Veteran does not assert that his prostate cancer and diabetes mellitus, type II developed during service.  VA treatment records indicate he was diagnosed with prostate cancer in 2003 and diabetes in 2004.  Therefore, with no medical evidence or competent lay evidence linking these disabilities to service and no lay evidence reporting a continuity of symptomatology since service pertaining to these disabilities, the Veteran's claims for service connection for prostate cancer and diabetes mellitus, type II must fail on direct basis. 

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no evidence of record reflecting that the Veteran manifested prostate cancer or diabetes mellitus, type II, to a compensable degree within one year of discharge from active duty.  Moreover, as noted above, the Veteran has never asserted such.  As such, service connection cannot be granted for these disabilities on a chronic disease presumptive basis under 38 C.F.R. § 3.309(a). 

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for prostate cancer and diabetes mellitus, type II, must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for prostate cancer is denied.

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


